I)ISNIISS; Opinion tiled October 4, 2012




                                               In The
                                  Qtntrt uf     uati
                          fift1! Oi!itrirl nf ixai at a11zu
                                        No. 05-12-00936-CV


                                     ANI)RE BERRY, Appellant

                                                 V.

                                CAMILLA THORNTON, Appellee


                        On Appeal from the 417th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 417-55848-2011


                               MEMORANDUM OPINION
                 i3efore Chief Justice Wright and Justices Francis and Lang-Miers
                                 Opinion By Chief Justice Wright

        By letter dated July 27, 2012, the Court informed appellant that his notice of appeal was

untimely but that he could cure the timeliness problem by filing, within ten days. an extension

motion. We cautioned appellant that failure to file an extension motion may result in dismissal of

his appeal without further notice. As of today’s date, appellant has not filed a motion to extend the

time to file his notice of appeal.

        Where a party does not file a post-judgment motion extending the appellate timetable, a

notice of appeal is due thirty days after the date the judgment is signed. See TEx. R. App. P. 26.1.

An extension of time may he granted if an appellant files a notice of appeal within fifteen days of

the deadline and files a motion complying with rule of appellate procedure 10.5(b). See TEx. R.
App.   P. 26.3. Without a timely filed notice ol’appeal. this Court lacks jurisdiction. S’ee TEx. R. APP.

P. 25.1(h).

         Appellant is appealing a protective order signed on June 5. 2012. Appellant did not file any

post—judgment motion. Accordingly, the notice olappeal was due on .July 5. 2012. Appellant tiled

his notice of appeal on July 6. 2012 Appellant did not respond to this Court’s letter informing him
                                      .




that he needed to lile an extension motion.        Accordingly, we dismiss the appeal for want of

jurisdiction. See Tizx. R. App. P. 42.3(a).




                                                         CAROLYN WRIGIll
                                                         Cl-llFFJYS FICF

I 20936F.P05
                                        0
                                   Quiirt nf i4ipeais
                                 tbztrirt nt i1rxa at 1at1as

                                     JUDGMENT
ANI)RE BERRY. Appellant                          Appeal from the 417th Judicial District Court
                                                 of Collin County. Texas. (Tr.Ct.No. 417-
No. 05-12-00936-CV          V.                   55848-201 1).
                                                 Opinion delivered by Chief .Justice Wright,
CAMILLA THORNTON, Appeflee                       Justices Francis and Lang-Miers,
                                                 participating.


       Based on the Courts opinion of this date, the appeal is DISMISSED.

       It is ORI)ERL1) that appellee. Camilla Thornton. recover her costs of the appeal from
appellant, Andre Berry.


Judgment entered October 4. 2012.




                                                 CAROLYN WRIGHT
                                                 (111FF JT,STICF